Filing # 108305642 %- Pied vo704/2620 82°40!88' BM Filed 10/23/20 Page 1 of 8 PagelD 118

IN THE CIRCUIT COURT OF THE NINTH
JUDICIAL CIRCUIT, IN AND FOR ORANGE
COUNTY, FLORIDA
CASE NO:
EDGARDO COSME,
Plaintiff,

vs.

CIRCLE K STORES, INC. AND LISA
GILKEY,

Defendants.
/

 

COMPLAINT

COMES NOW Plaintiff, EDGARDO COSME, and sues Defendants, CIRCLE K STORES,
INC. AND LISA GILKEY, and alleges:

1, This is an action for damages that exceeds the sum of THIRTY THOUSAND
DOLLARS ($30,000.00), exclusive of costs, interest and attorneys’ fees (The estimated value of
Plaintiff's claim is in excess of the minimum jurisdictional threshold required by this Court).
Accordingly, Plaintiff has entered “$30,001” in the civil cover sheet for the “estimated amount of the
claim” as required in the preamble to the civil cover sheet for jurisdictional purposes only (the
Florida Supreme Court has ordered that the estimated “amount of claim” be set forth in the civil
cover sheet for data collection and clerical purposes only). The actual value of Plaintiffs claim will
be determined by a fair and just jury in accordance with Article 1, Section 21, Fla. Const.

2. Plaintiff is a natural person residing in Orange County, Florida.

3. At all times material to this action, CIRCLE K STORES, INC., is a Florida corporation

licensed to do business in the State of Florida.
Case 6:20-cv-01974-CEM-DCI Document 1-4 Filed 10/23/20 Page 2 of 8 PagelD 119

4. At all times material to this action Defendant, LISA GILKEY, was a natural person
residing in Orange County, Florida, working as an employee for the Defendant, CIRCLE K STORES,
INC.

5. At all times material hereto, Defendant, CIRCLE K STORES, INC., was the owner and
in possession of that certain business known as Kangaroo Express located at 9988 South Orange
Avenue, Orlando, Florida, said business being that of a gas station, open to the general public, including
the Plaintiff herein.

6. On or about September 21, 2019, Plaintiff visited Defendant’s, CIRCLE K STORES,
INC., premises located at the above address as a business invitee.

7. At said time and place, Plaintiff, EDGARDO COSME, was a business invitee at
CIRCLE K STORES, INC., as described above, lawfully upon the premises of the Defendant, who
owed Plaintiff a non-delegable duty to exercise reasonable care for his safety to maintain their
premises in a clean and safe condition for all of their business invitees, like the Plaintiff, EDGARDO
COSME.

COUNT I- NEGLIGENCE CLAIM AGAINST DEFENDANT, CIRCLE K STORES,
INC.

Plaintiff, EDGARDO COSME, realleges and incorporates by reference paragraphs 1 through
7, and further states:
8. At said time and place, Defendant, CIRCLE K STORES, INC., breached its duty
owed to Plaintiff by committing one or more of the following omissions or commissions:
a) Negligently failing to maintain or adequately maintain the
premises/pathway/paver/pavement/concrete/surface material near a gas pump in the

parking lot, thus creating a trip or fall hazard condition to members of the public
Case 6:20-cv-01974-CEM-DCI Document 1-4 Filed 10/23/20 Page 3 of 8 PagelD 120

b)

d)

utilizing said premises, including the Plaintiff herein, thus creating an unreasonably
dangerous condition for Plaintiff;

Negligently failing to inspect or adequately inspect the
premises/pathway/paver/pavement/concrete/surface material near the gas pumps in
the parking lot, as specified above, to ascertain whether the condition of the parking
lot constituted a trip or fall hazard to pedestrians utilizing said premises, including the
Plaintiff herein, thus creating an unreasonably dangerous condition to the Plaintiff;
Negligently failing to inspect or adequately warn the Plaintiff of the danger of the
premises/pathway/paver/pavement/concrete/surface material near the gas pumps in
parking lot, when Defendant knew or through the exercise of reasonable care should
have known that said premises/pathway/paver/ pavement/ concrete/ surface material
in the parking lot was unreasonably dangerous and that Plaintiff was unaware of
same;

Negligently failing to correct and/or maintain and/ repair and/or adequately correct
and/or replace the unreasonably dangerous condition oof the
premises/pathway/paver/pavement/concrete/surface material near the gas pumps in
the parking lot on Defendant’s premises, when said condition was either known to
Defendant or had existed for a sufficient length of time such that Defendant should
have known of same had Defendant exercised reasonable care; and

Negligently failing to have adequate staff on duty and/or assigned to the task of
inspecting/maintaining the premises/pathway/paver/pavement/concrete/surface

material near the gas pumps in the parking lot for dangerous conditions;
Case 6:20-cv-01974-CEM-DCI Document 1-4 Filed 10/23/20 Page 4 of 8 PagelD 121

f) Negligently failing to train and/or inadequately training its employees to inspect the
premises for dangerous condition;

g) Negligently failing to follow its own corporate policy(ies) regarding the dangerous
condition;

h) Negligently failing to act reasonably under the circumstances;

i) Negligently engaging in a mode of operations when Defendant knew, or should have
known, that said mode of operations would result in dangerous conditions to the
general public, including the Plaintiff herein;

j) Negligently engaging in a routine or regular practice of business that was not the
reasonable custom of the community; and

k) Negligently failing to render aid to the Plaintiff after his fall and/or negligently
rendering aid to the Plaintiff after his fall.

9. As a result, while Plaintiff was visiting Defendant’s, CIRCLE K STORES, INC.,
property or property controlled by Defendant, he tripped and fell on the uneven, deteriorated pavement
with loose aggregate and abrupt elevation changes while walking near a gas pump in the parking lot and
fell, sustaining injuries as set forth.

10. As a direct and proximate result of the negligence of Defendant, CIRCLE K STORES,
INC., Plaintiff suffered bodily injury in and about his body and extremities, resulting in pain and
suffering, disability, disfigurement, permanent and significant scarring, mental anguish, loss of the
capacity for the enjoyment of life, expense of hospitalization, medical and nursing care and treatment,
loss of earning, loss of the ability to earn money, and aggravation of previously existing condition. The

losses are either permanent or continuing and Plaintiff will suffer the losses in the future.
Case 6:20-cv-01974-CEM-DCI Document 1-4 Filed 10/23/20 Page 5 of 8 PagelD 122

11. WHEREFORE, the Plaintiff, EDGARDO COSME, sues the Defendant, CIRCLE K
STORES, INC., for damages and demands judgment in excess of Thirty Thousand Dollars ($30,000.00),
plus interest and costs, and demands trial by jury of all issues so triable.

COUNT Il- NEGLIGENCE PER SE CLAIM AGAINST DEFENDANT, CIRCLE K STORES,
INC.

Plaintiff, EDGARDO COSME, realleges and incorporates by reference paragraphs 1 through 7,
and further states:

12. On or about September 21, 2019, Defendant breached its duty owed to Plaintiff by
not maintaining the egress routes/walking surfaces free from deterioration and loose aggregate causing
abrupt elevation changes and loose walking surface materials in the parking lot as required by the
Orange County Code of Ordinance(s)/regulation(s), or other applicable rules, standards, codes or
regulations and, therefore, the Defendant is in violation of same and is negligent per se, as a matter of
law.

13. As a direct and proximate cause of the negligence of the Defendant, CIRCLE K
STORES, INC., the Plaintiff, while visiting Defendant’s property or property controlled by the
Defendant as a business invitee, tripped and fell on the uneven, deteriorated pavement with loose
aggregate and abrupt elevation changes while walking near a gas pump in the parking lot and fell,
sustaining injuries as set forth.

14. As a direct and proximate result of the negligence of Defendant, CIRCLE K STORES,
INC., Plaintiff suffered bodily injury in and about his body and extremities, resulting in pain and
suffering, disability, disfigurement, permanent and significant scarring, mental anguish, loss of the
capacity for the enjoyment of life, expense of hospitalization, medical and nursing care and treatment,
loss of earning, loss of the ability to earn money, and aggravation of previously existing condition. The

losses are either permanent or continuing and Plaintiff will suffer the losses in the future.
Case 6:20-cv-01974-CEM-DCI Document 1-4 Filed 10/23/20 Page 6 of 8 PageID 123

WHEREFORE, the Plaintiff, EDGARDO COSME, sues the Defendant, CIRCLE K STORES,
INC., for damages and demands judgment in excess of Thirty Thousand Dollars ($30,000.00), plus
interest and costs, and demands trial by jury of all issues so triable.

COUNT II- NEGLIGENCE CLAIM AGAINST DEFENDANT, LISA GILKEY

 

Plaintiff, EDGARDO COSME, reiterates and realleges paragraphs 1-7 set forth herein and
further states:

15. On or about September 21, 2019, the Defendant, LISA GILKEY, owed the
Plaintiff, EDGARDO COSME, the duty to exercise reasonable care for the safety of the Plaintiff,
EDGARDO COSME.

16. At said time and place, Defendant, LISA GILKEY, owed a duty of reasonable care to
her customers, including the Plaintiff, to provide a reasonably safe premise, to inspect and maintain this
premises, and to request and authorize maintenance to this premises, located at 9988 South Orange
Avenue, Orlando, Florida, such that her customers would be protected from reasonably foreseeable
injuries.

17. At said time and place, Defendant, LISA GILKEY, breached her duty owed to
Plaintiff by committing one or more of the following omissions or commissions:

a) Negligently failing to maintain’ or adequately maintain the
premises/pathway/paver/pavement/concrete/surface material near a gas pump in the
parking lot, thus creating a trip or fall hazard condition to members of the public
utilizing said premises, including the Plaintiff herein, thus creating an unreasonably
dangerous condition for Plaintiff;

b) Failing to adequately warn Plaintiff of the dangerous condition that she knew, or should

have known of;
Case 6:20-cv-01974-CEM-DCI Document 1-4 Filed 10/23/20 Page 7 of 8 PagelD 124

d)

16.

Failing to adequately remedy the dangerous condition or otherwise remove it;

Failing to properly train her employees in adequately remedying issues with the
premises/pathway/paver/pavement/concrete/surface material near a gas pump in the
parking lot, and/or failing to properly supervise them in maintaining the same; and
Failing to properly train her employees in adequately warning customers of the store’s
dangerous conditions, such as the premises/pathway/paver/pavement/concrete/surface
material near a gas pump in the parking lot, through the proper placement of warning
signs, and/or failing to properly supervise them in maintaining the same.

Failing to alert CIRCLE K STORES, INC., of the dangerous condition, in order to
request and authorize repairs or proper maintenance of the premises/parking lot near the
gas pumps.

As a result, while Plaintiff, EDGARDO COSME, was visiting Defendant’s property or

property controlled by the Defendant as a business invitee, he tripped and fell on the uneven,

deteriorated pavement with loose aggregate and abrupt elevation changes while walking near a gas

pump in the parking lot and fell, sustaining injuries as set forth.

17.

As a direct and proximate result of the negligence of Defendant, LISA GILKEY,

Plaintiff suffered bodily injury in and about his body and extremities, resulting in pain and suffering,

disability, disfigurement, permanent and significant scarring, mental anguish, loss of the capacity for the

enjoyment of life, expense of hospitalization, medical and nursing care and treatment, loss of earning,

loss of the ability to earn money, and aggravation of previously existing condition. The losses are either

permanent or continuing and Plaintiff will suffer the losses in the future.
Case 6:20-cv-01974-CEM-DCI Document 1-4 Filed 10/23/20 Page 8 of 8 PagelD 125

WHEREFORE, the Plaintiff, EDGARDO COSME, sues the Defendant, LISA GILKEY, for
damages and demands judgment in excess of Thirty Thousand Dollars ($30,000.00), plus interest and
costs, and demands trial by jury of all issues so triable.

RESPECTFULLY submitted this 4" day of June, 2020

/s/ Stefano Batista-Cagan, Esq.

STEFANO BATISTA-CAGAN, ESQ,

FBN: 112376

Morgan & Morgan, P.A.

20 N. Orange Avenue

Suite 1600

Orlando, FL 32801

Telephone Phone: (407) 420-1414

Facsimile: (407) 245-3495

Primary email: SBatista-Cagan@forthepeople.com
Secondary email: jwardrop@forthepeople.com
Attorneys for Plaintiff
